American National Bankshares Inc. and Subsidiary Consolidated Balance Sheets (Dollars in thousands, except share data) Unaudited December 31 ASSETS 2007 2006 Cash and due from banks $18,155 $24,375 Interest-bearing deposits in other banks 149 1,749 Securities available for sale, at fair value 145,159 148,748 Securities held to maturity 11,990 13,873 Total securities 157,149 162,621 Loans held for sale 1,368 1,662 Loans, net of unearned income 551,391 542,228 Less allowance for loan losses (7,395) (7,264) Net Loans 543,996 534,964 Bank premises and equipment, net 13,348 12,438 Goodwill 22,468 22,468 Core deposit intangibles, net 2,452 2,829 Accrued interest receivable and other assets 13,203 14,614 Total assets $ 772,288 $ 777,720 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $99,231 $ 106,885 Demand deposits interest-bearing 104,751 107,170 Money market deposits 50,254 50,948 Savings deposits 62,400 69,517 Time deposits 264,585 274,008 Total deposits 581,221 608,528 Repurchase agreements 47,891 33,368 FHLB borrowings 16,137 15,087 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 4,909 5,126 Total liabilities 670,777 682,728 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,118,717 shares outstanding at December 31, 2007 and 6,161,865 shares outstanding at December 31, 2006 6,119 6,162 Capital in excess of par value 26,425 26,414 Retained earnings 69,409 64,584 Accumulated other comprehensive income (loss), net (442) (2,168) Total shareholders' equity 101,511 94,992 Total liabilities and shareholders' equity $ 772,288 $ 777,720 American National Bankshares Inc. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Twelve Months Ended December 31 December 31 2007 2006 2007 2006 Interest Income: Interest and fees on loans $10,506 $10,106 $41,499 $37,361 Interest and dividends on securities: Taxable 1,185 1,210 4,409 5,034 Tax-exempt 431 430 1,690 1,743 Dividends 74 93 320 312 Other interest income 104 86 679 620 Total interest income 12,300 11,925 48,597 45,070 Interest Expense: Deposits 3,888 3,805 15,535 13,349 Repurchase agreements 488 364 1,841 1,384 Trust preferred capital notes 343 343 1,373 1,007 Other borrowings 123 240 621 921 Total interest expense 4,842 4,752 19,370 16,661 Net Interest Income 7,458 7,173 29,227 28,409 Provision for Loan Losses 100 (547) 403 58 Net Interest Income After Provision for Loan Losses 7,358 7,720 28,824 28,351 Noninterest Income: Trust fees 914 891 3,578 3,374 Service charges on deposit accounts 653 650 2,531 2,654 Other fees and commissions 195 183 786 744 Mortgage banking income 195 201 954 709 Brokerage fees 111 92 550 419 Securities gains, net 1 15 135 62 Impairment of securities (362) - (362) - Other 196 120 650 496 Total noninterest income 1,903 2,152 8,822 8,458 Noninterest Expense: Salaries 2,404 2,654 9,688 9,520 Employee benefits 585 535 2,749 2,506 Occupancy and equipment 967 812 3,527 2,977 Bank franchise tax 165 170 663 651 Core deposit intangible amortization 94 107 377 414 Other 1,114 1,130 4,322 4,196 Total noninterest expense 5,329 5,408 21,326 20,264 Income Before Income Tax Provision 3,932 4,464 16,320 16,545 Income Tax Provision 1,157 1,547 4,876 5,119 Net Income $2,775 $2,917 $11,444 $11,426 Net Income Per Common Share: Basic $0.45 $0.47 $1.86 $1.91 Diluted $0.45 $0.47 $1.86 $1.90 Average Common Shares Outstanding: Basic 6,117,571 6,163,307 6,139,095 5,986,262 Diluted 6,133,807 6,196,671 6,161,825 6,020,071 Financial Highlights American National Bankshares Inc. and Subsidiary (Dollars in thousands, except share data Unaudited As of and for the As of and for the Three Months Ended December 31 Twelve Months Ended December 31 2007 2006 Change 2007 2006 Change EARNINGS Interest income $12,300 $11,925 3.1 % $48,597 $45,070 7.8 % Interest expense 4,842 4,752 1.9 19,370 16,661 16.3 Net interest income 7,458 7,173 4.0 29,227 28,409 2.9 Provision for loan losses 100 (547) N/M 403 58 594.8 Noninterest income 1,903 2,152 (11.6) 8,822 8,458 4.3 Noninterest expense 5,329 5,408 (1.5) 21,326 20,264 5.2 Income taxes 1,157 1,547 (25.2) 4,876 5,119 (4.7) Net income 2,775 2,917 (4.9) 11,444 11,426 0.2 PER
